DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1, 9, 10, 14-15 and 19 are amended.
Claims 2-5 are cancelled.
Claims 21-22 are new.

Election-Restrictions
Claims 11-13, 16 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/11/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Allowable Subject Matter
Claims 1 and 6-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an electronic module, comprising: 
a substrate, having a top surface and a bottom surface; 
a plurality of coils on the top surface of the substrate, wherein each coil comprises a corresponding first end and a corresponding second end; and 
a molding body, disposed on the substrate, wherein each of the plurality of coils is encapsulate by a corresponding portion of the molding body, wherein said corresponding first end and said corresponding second end of each coil are electrically coupled to a corresponding first electrode and a corresponding second electrode of the electronic module, wherein said corresponding first electrode and said corresponding second electrode of each coil are disposed on the bottom surface of the substrate.

Claim 19 recites, an electronic module, comprising: 
a substrate, having a top surface and a bottom surface; 
a plurality of coils on the top surface of the substrate, wherein each coil comprises a corresponding first end and a corresponding second end; and 
a molding body, disposed on the substrate, wherein each of the plurality of coils is encapsulate by a corresponding portion of the molding body, wherein said corresponding first end and said corresponding second end of each coil are electrically coupled to a corresponding first contact point and a corresponding second contact point, wherein said corresponding first contact point and said corresponding second contact point of each coil are disposed on the bottom surface of the substrate.

Claim 21 recites: an electronic module, comprising: 
a substrate, having a top surface and a bottom surface; 
a plurality of coils on the top surface of the substrate, wherein each coil comprises a corresponding first end and a corresponding second end; and 
a molding body, disposed on the substrate, wherein each of the plurality of coils is encapsulate by a corresponding portion of the molding body, wherein said corresponding first end and said corresponding second end of each coil are electrically coupled to a corresponding first electrode and a corresponding second electrode of the electronic module, wherein a gap is formed in the molding body between a first coil and a second coil, wherein a non-magnetic material is disposed in said gap, wherein said gap extends from the top surface of the molding body to the top surface of the substrate.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837